BLAND, P. J.
The defendant is a benevolent association incorporated under the laws of the State of Missouri. The objects of the association are expressed in article 2, section 1 of its charter, as follows:
“Section 1. Stated. — The objects for which this association is formed are to create a fund for (1) the purpose of affording relief to such members of the association as may become (a) sick, (b) disabled while in the discharge of their duties, (c) who may become incapacitated by long years of service; (2) aiding the families of police officers who may die while members in good standing of this association.”
The plaintiff is the widow of Charles W. Price and holds a certificate of insurance issued on the life of Charles W. Price and payable to her. Price was first appointed a policeman on the police force of the city of St. Louis on the sixteenth day of March, 1811, and was retired or dropped from the rolls of policemen on September 15, 1894, and his name was placed on the police pension fund and he continued to receive a pension of forty-one and six one-hundredths dollars per month from the day of his retirement until the first day of April, 1896, when he died. This pension was paid under the Police Pension Law approved April 22, 1891, which law was afterwards declared unconstitutional. Section 5 of defendant’s constitution provides as follows:
“Whenever any member of the police force, who is a member of this association/ shall die, the sum of one thousand .dollars shall be paid within thirty days after his demise, to such person or persons as he may designate on the books of the association.”
The beneficiary certificate held by the plaintiff was issued under the provisions of this section, and the question presented for decision is whether she is entitled to recover on her certificate, her husband having been dropped from the roll of the *213police force prior to his death. Under article 1, section 1, of the charter of defendant, no person is eligible to membership of the association unless he is a member of the police force of the city of St Louis, and all such persons as shall have ceased to be members of said force, by reason of sickness contracted, or by reason of wounds received while members of the association, and such persons as shall have served on the force for twenty years and shall cease to be members of said force. Section 2 provides:
“Section 2. Veteran* — Two years after the granting of the charter to this association, any member of this association who has served twenty years as a member of the police force of the city of St. Louis, or has by competent medical authority been adjudged permanently disabled by reason of sickness or injuries which are not the result of immoral habits and practices, shall be retired as a veteran by the executive committee, when requested by him to do so, and not otherwise; and shall receive from the association $450 per annum in monthly installments as veteran benefits. Provided, also, that no person shall be retired as a veteran and continued a member of the police force.”
Sections 4 and 5 are as follows:
“Section 4. It may be optional with a member of this association about to become a pensioner to accept a suin not to exceed one thousand dollars, in lieu of all benefits, and thereby sever his connection with the association, subject to the discretion of the executive committee.'
“Section 5. Death. — Whenever any member of the police force who is a member of this association shall die, the sum of one thousand dollars shall be paid, within thirty days after his demise, to such person, or persons, as he may designate on the books of the association. If he 'fails to designate it will be paid to his heirs at law, in accordance with the law of descent and *214distribution. If he fails to designate, and has no heirs, it shall revert to the association.”
The assured, Charles W. Price, was retired from the police force by the action of the board of police commissioners for the reason that he had served for twenty years. It is contended by appellant that his retirement was not voluntary and was ex parte. It does not appear from the record that Price at any time protested against the action of the board for dropping his name from the police force; on the contrary, it does appear that he ratified and approved of this action by accepting the pension paid to him from the date of his retirement until the date of his death. He was, therefore, at the date of his death, not a member of the police force, and under the laws of the order it was optional with him, with the approval of the executive committee, to accept one thousand dollars and thus sever his connection entirely with the association or to remain a veteran of the association and accept a pension of four hundred and fifty dollars per annum in monthly installments during the remainder of his life. It is evident from the provisions of sections % 4 and 5 of the charter that by accepting éither the one thousand dollars, the annual pension, a veteran’s certificate of insurance became thereby null and void, and the language of section 5, supra, excludes the idea that a beneficiary of a certificate of insurance on the life of a retired veteran of the force is entitled to recover on such certificate. To entitle a beneficiary of one of these certificates to recover,'the member of the force on whose life it was issued must be at the time of his death a member of the police force as well as a member of the association. The views of the learned trial judge are in harmony with this construction of the charter of the association, and the judgment is affirmed.
All concur.